Title: Margaret Page to Thomas Jefferson, 22 July 1818
From: Page, Margaret Lowther
To: Jefferson, Thomas


          
            Dear and most respected Sir!
            Williamsburg, July 22nd 1818
          
          Presuming on the pure and generous friendship! with which you so many years distinguish’d my lamented Husband! I take the liberty to introduce to you our only surviving Son (John Page) whose delicate State of health requires that he should take a Journey to the Springs; and having to pass thro’ your Neighbourhood—Reverence, Gratitude, and Affection! excite his anxious Wishes to behold You!
          With deep Interest, and peculiar pleasure, I learn, the present State of your Health, inspires the Hope of many years continuance of your invaluable Life! Oh! long may it be protracted for the happiness of All who know and Love You!
          The unfading rememberance of the kindness and attention I received from my dear Mrs Randolph, during my Visits at Monticello, still warms my Heart, and I beg leave to offer her, and her amiable Family, its best affections and most grateful attachment! and to assure you, revered Sir, that among its last Sentiments will be what I owe to your Friendship and Beneficence.
          
            With the highest consideration
            I am, dear Sir. most respectfully yours
            Margaret Page.
          
        